[Cite as State v. Shuff, 2022-Ohio-3880.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-22-06

        v.

TYLER SHUFF,                                              OPINION

        DEFENDANT-APPELLANT.




                     Appeal from Tiffin-Fostoria Municipal Court
                       Trial Court No. TRC 2104563A, B, & C

                                      Judgment Affirmed

                            Date of Decision: October 31, 2022




APPEARANCES:

        Dean Henry for Appellant

        Elliott T. Werth for Appellee
Case No. 13-22-06


ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Tyler Shuff (“Shuff”), appeals the judgment of

the Tiffin-Fostoria Municipal Court’s denial of his motion to suppress and request

for an order in limine. We affirm.

       {¶2} On December 27, 2021, Shuff was charged with two counts of operating

a vehicle under the influence of alcohol or drugs (“OVI”) in violation of R.C.

4511.19(A)(1)(a) and R.C. 4511.19(A)(1)(h), both first-degree misdemeanors as

well as a turn-signal violation under R.C. 4511.39, a minor misdemeanor. On

December 28, 2021, Shuff entered his written pleas of not guilty.

       {¶3} On February 24, 2022, Shuff filed in the trial court a motion to suppress

and request for an order in limine. On February 25, 2022, the trial court scheduled

the matter for a suppression hearing. On March 28, 2022, the trial court held a

suppression hearing and denied Shuff’s motion.

       {¶4} On April 18, 2022, Shuff pleaded no contest to all three criminal

charges. After the trial court found Shuff guilty of the three charges against him,

the trial court merged the OVI offenses for the purposes of sentencing. Thereafter,

Shuff was sentenced on the per se OVI offense and the turn-signal violation.

However, that sentence was stayed pending appeal.

       {¶5} Shuff filed a timely notice of appeal, and raises a single assignment of

error for our review.


                                        -2-
Case No. 13-22-06


                                 Assignment of Error

       The Trial Court erred in overruling Defendant’s Motion to
       Suppress Evidence and for Order in Limine.

       {¶6} In his sole assignment of error, Shuff argues that the trial court erred by

denying his suppression motion and request for an order in limine. Specifically,

Shuff asserts that State Highway Patrol Trooper, Jason Weaver (“Tpr. Weaver”) had

no reasonable, articulable suspicion to initiate a traffic stop of his vehicle for a turn-

signal violation and no probable cause to arrest him for OVI.

                                  Standard of Review

       {¶7} “Appellate review of a motion to suppress presents a mixed question of

law and fact. When considering a motion to suppress, the trial court assumes the

role of trier of fact and is therefore in the best position to resolve factual questions

and evaluate the credibility of witnesses.” State v. Burnside, 100 Ohio St.3d 152,

2003-Ohio-5372, ¶ 8. “Consequently, an appellate court must accept the trial

court’s findings of fact if they are supported by competent, credible evidence.” Id.

“Accepting these facts as true, the appellate court must then independently

determine, without deference to the conclusion of the trial court, whether the facts

satisfy the applicable legal standard.” Id.

                                        Analysis

       {¶8} Significantly, the case at bar involves a traffic stop. Law-enforcement

officers must have a reasonable, articulable suspicion to believe that a crime has

                                           -3-
Case No. 13-22-06


been committed or is being committed in order to initiate a constitutionally

permissible traffic stop. State v. Andrews, 57 Ohio St.3d 86 (1991). See also State

v. Smith, 3d Dist. No. 1-17-50, 2018-Ohio-1444, ¶ 8, citing id.

       The Supreme Court of Ohio has defined “reasonable articulable
       suspicion” as “specific and articulable facts which, taken together
       with rational inferences from those facts, reasonably warrant the
       intrusion [upon an individual’s freedom of movement].” State v.
       Shaffer, 2013-Ohio-3581, [] ¶ 18 (3d Dist.), quoting State v. Bobo, 37
       Ohio St.3d 177, 178, [] (1988), quoting Terry v. Ohio, 392 U.S. 1, 21-
       22, 88 S.Ct. 1868, [] (1968). ‘Reasonable suspicion entails some
       minimal level of objective justification for making a stop—that is,
       something more than an inchoate and unparticularized suspicion or
       “hunch,” but less than the level of suspicion required for probable
       cause.’ [State v. ]Kerr, [3d Dist. Allen No. 1-17-01], [] ¶ 15, quoting
       State v. Jones, 70 Ohio App.3d 554, 556-557[] (2d Dist. 1990).

(Bracketed text sic.) Smith at ¶ 9. “A police officer may initiate a traffic stop after

witnessing a traffic violation.” Id. at ¶ 10. Thus, the failure to activate a turn signal

in compliance with R.C. 4511.39(A) is a traffic violation that provides a law

enforcement officer “with a legal justification to initiate a traffic stop.” State v.

Harpel, 3d Dist. Hardin No. 6-20-03, 2020-Ohio-4513, ¶ 20.

       {¶9} In assessing whether a seizure was supported by reasonable, articulable

suspicion, “the ‘totality of circumstances’ must be considered and ‘viewed through

the eyes of the reasonable and prudent police officer on the scene who must react to

events as they unfold.’” State v. Hawkins, 158 Ohio St.3d 94, 2019-Ohio-4210, ¶

21, quoting Andrews, 57 Ohio St.3d at 87-88. “This process allows officers to draw

on their own experience and specialized training to make inferences from and

                                          -4-
Case No. 13-22-06


deductions about the cumulative information available to them that ‘might well

elude an untrained person.’” United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct.

744 (2002), overruled on other grounds, Davis v. Washington, 547 U.S. 813, 126

S.Ct. 2266 (2006), and quoting United States v. Cortez, 449 U.S. 411, 418, 101 S.Ct.

690 (1981).

       {¶10} Significantly “there are three distinct stages in the typical * * * [OVI]

scenario: (1) the initial stop; (2) the request that the driver submit to field sobriety

tests; and (3) the arrest.” State v. Dierkes, 11th Dist. Portage No. 2008-P-0085,

2009-Ohio-2530, ¶ 18, quoting State v. Richards, 11th Dist. Portage No. 98-P-0069,

1999 WL 1580980, *2 (Oct. 15, 1999). On appeal, Shuff only challenges whether

Tpr. Weaver had a reasonable, articulable suspicion to effectuate a traffic stop for

the turn-signal violation and whether Tpr. Weaver had probable cause to arrest Shuff

for OVI. Thus, we will not address Tpr. Weaver’s decision to detain Shuff and his

subsequent request that Shuff submit to field sobriety tests.

       {¶11} In the case at bar, there is no dispute that Shuff was making a turn

from a left-turn only lane at the intersection of Water Street and Washington Street

in Tiffin, Seneca County, Ohio. Further, it is undisputed that Shuff failed to activate

his turn signal at any point while approaching that intersection, when moving into

the left-turn only lane, after stopping at the intersection’s flashing red lights, and

during the execution of his left-hand turn. (See Joint Ex. 1, Tpr. Weaver’s dash cam


                                          -5-
Case No. 13-22-06


video). Consequently, it is undisputed that Shuff did not continuously signal his

intent to turn for at least 100 feet before turning. Based upon these facts, the State

contends that Tpr. Weaver had reasonable, articulable suspicion to believe Shuff

violated R.C. 4511.39(A). Nevertheless, Shuff argues that since this was a turn-

only lane he was alleviated of his statutory requirement to activate his turn signal.

       {¶12} To address Tpr. Weaver’s initiation of the traffic stop, we look to the

Revised Code. R.C. 4511.39(A) provides in pertinent part “[w]hen required, a

signal of intention to turn or move right or left shall be given continuously during

not less than the last one hundred feet traveled by the vehicle * * * before turning,

* * *.” Importantly, the Revised Code does not define “[w]hen required”. However,

“[t]he plain language of R.C. 4511.39(A) supports [] that a driver who is turning

must use a turn signal no less than 100 feet prior to turning, and there is no exclusion

for a vehicle stopped at a traffic light prior to a turn.” State v. Snell, 4th Dist. Licking

No. 20CA0064, 2021-Ohio-482, ¶ 20. Moreover, in Snell, the Fourth District noted

       [t]he comment to R.C. 4511.39(A) provides, ‘the section requires a
       signal to be given not only before making a right or left turn, but also
       before changing lanes, passing another vehicle, or pulling into or out
       of a parking place.’ Further, that the ‘section modifies the requirement
       that a signal be given in sufficient time to amply warn other traffic, by
       requiring that a signal be given continuously for at least 100 feet
       before turning.’ 1975 Legislative Service Comment to R.C.
       4511.39(A). The Digest of Ohio Motor Vehicle Laws, a product of
       the Ohio Department of Public Safety, provides, ‘turn signals must be
       used to show intention to turn right or left, to change course of
       direction, or to change lanes on a multi-lane road. They should be


                                            -6-
Case No. 13-22-06


       turned on well in advance of the planned change of direction (at least
       100 feet).’

Id. See also State v. Powell, 3d Dist. Auglaize No. 2-21-20, 2022-Ohio-882, ¶ 13,

citing id.

       {¶13} Based upon the totality of the circumstances, we conclude that Shuff

violated R.C. 4511.39(A), which provided Tpr. Weaver with reasonable, articulable

suspicion to constitutionally initiate the traffic stop of Shuff’s motor vehicle for a

turn-signal violation. Snell at ¶ 20. Hence, this portion of Shuff’s assignment of

error is without merit.

       {¶14} Next, we address whether Tpr. Weaver’s had probable cause to arrest

Shuff for OVI. “A warrantless arrest in a public place based on probable cause does

not violate the Fourth Amendment of the United States Constitution.” State v.

Davis, 3d Dist. Allen No. 1-08-62, 2009-Ohio-2527, ¶ 6. “In determining whether

a police officer has probable cause to arrest a suspect for OVI, a court considers

whether, at the moment of arrest, the officer had information within the officer’s

knowledge, or derived from a reasonably trustworthy source, of facts and

circumstances sufficient to cause a prudent person to believe the suspect was driving

under the influence of alcohol, drugs, or both.” State v. Montelauro, 10th Dist.

Franklin No. 11AP-413, 2011-Ohio-6568, ¶ 20. “‘Whether probable cause exists

depends upon the reasonable conclusion to be drawn from the facts known to the

arresting officer at the time of the arrest.’” Columbus v. Weber, 10th Dist. Franklin

                                         -7-
Case No. 13-22-06


No. 06AP-845, 2007-Ohio-5446, ¶ 8, quoting State v. Cabell, 6th Dist. Lucas No.

L-06-1026, 2006-Ohio-4914, ¶ 27. “In determining whether probable cause for an

arrest existed, we must examine the totality of facts and circumstances surrounding

the arrest.” Davis at ¶ 6.

       {¶15} The record reveals that probable cause to arrest Shuff for OVI was

supported by Weaver’s observations of Shuff’s red, bloodshot, and glassy eyes;

Shuff’s flushed face; the strong odor of alcoholic beverage coming from Shuff’s

person; his slurred speech; his fumbling for his license; his failure to follow

instructions; six out of six clues for the horizontal gaze nystagmus test; a vertical

nystagmus indicating a high level of alcohol content; and a turn-signal violation.

Based upon the totality of the circumstances, we conclude that Tpr. Weaver had

probable cause to arrest Shuff for the offense of OVI.

       {¶16} Upon our review of the entire record, we conclude that the trial court

did not err by denying Shuff’s motion to suppress and his request for an order in

limine.

       {¶17} Accordingly, for all these reasons, Shuff’s assignment of error is

overruled.

       {¶18} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed
SHAW and WILLAMOWSKI, J.J., concur.
                                         -8-